DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “604” has been used to designate both “a locking mechanism” and “a section”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
The comma between “third” and “forth” in line 22 should come immediately after “third” and not immediately before “forth”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “between the front rail and the rear rail of the ladder” in the last paragraph. It is unclear to the examiner if the front and rear rails being referenced are inclusive of or in addition to the left and right side rails mentioned earlier in the claim. For the purpose of the Office Action the examiner will assume they are inclusive of the right and left side rails.
Claim 1 further includes the limitation “a locking mechanism” in the last paragraph. It is unclear to the examiner how the locking mechanism works and where it is on arm (402) based on the drawings and the specification. For the purpose of this Office Action the examiner will assume it is any mechanism capable of retaining arm (402) in place.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (1,116,098) in view of Davis (5,078,231) in further in view of Feemster et al. (2007/0289812) hereinafter Feemster and yet further view of Holley (6,902,036).
Claim 1: Morrison discloses a step ladder support device (Fig. 1), comprising: 
a main body (Fig. 1; 3-4) a platform that rests on a surface and is attached to a ladder (Fig. 1; 3-6); 
a left arm having a first (Fig. 1; 8) and second section (Fig. 1; 9) connected to a left rail (Fig. 1; 6) of the ladder via a first bearing (Fig. 1; where 6 and 8 connect on the left side of the ladder), wherein the left arm is further coupled to the base via second bearing (Fig. 1; where 3 and 9 connect on the left side of the ladder); 
a right arm having a first (Fig. 1; 8) and second section (Fig. 1; 9) connected to a right rail (Fig. 1; 6) of the ladder via a third bearing (Fig. 1; where 6 and 8 connect on the right side of the ladder), wherein the right arm is further coupled to the base via a fourth bearing (Fig. 1; where 3 and 9 connect on the right side of the ladder); 
a fifth bearing (Fig. 1; 10 on the left side) disposed on the left arm between the first and second sections (Fig. 1; 10 is located between 8 and 9 on the left side), wherein the fifth bearing is configured to provide folding between the first and second section of the left arm (Fig. 1; Col. 1, Lines 49-62); 
a sixth (Fig. 1; 10 on the right side) bearing disposed on the right arm between the first and second sections (Fig. 1; 10 is located between 8 and 9 on the right side), wherein the sixth bearing is configured to provide folding between the first and second section of the right arm (Fig. 1; Col. 1, Lines 49-62); 
a locking mechanism (Fig. 1; 13, Col. 2, Lines 69-77) configured to connect a portion of the left arm, right arm, or both, to a side rail, wherein the locking mechanism is further configured to retain main body in the folded position between the front rail and the rear rail of the ladder (Fig. 1; 13, Col. 2, Lines 69-77). 
Morrison fails to disclose a platform, foldable into a position such that the main body rests vertically between a front rail and rear rail of the ladder, with apertures and an insert.
However, Davis discloses a platform (Fig. 1; 10) with at least two base apertures (Fig. 1; 20, 21) disposed on the platform; 
wherein the platform comprises: 
a plurality of walls (Fig. 1; 15, 16) extending upwardly from the platform. 
an insert having two legs (Fig. 2; 22), wherein each respective leg of which is dimensioned to be accepted by a respective one of the at least two base apertures (Figs. 1-2; 20-22, Col. 3, Lines 52-55);
 wherein the insert, when pushed into the platform the insert mates with the surface the main body rests on (Figs. 1-2; 20-22, Col. 3, Lines 52-55); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ladder support device of Morrison to include the platform with apertures and insert, as taught by Davis, in order to provide more secure support to the ladder by way of a larger support footprint and spike inserts to secure to the surface. 
Both Morrison and Davis fail to disclose an insert comprising a U-shaped staple.
However, Feemster discloses an insert comprising a U-shaped staple (Fig. 1; 121, 122, 124).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ladder support device of Morrison and Davis to include the U-shaped staple, as taught by Feemster, to consolidate the inserts and provide a more secure engagement with the platform.
 Morrison, Davis and Feemster fail to disclose a platform foldable into a position such that the main body rests vertically between a front rail and rear rail of the ladder.
However, Holley discloses a ladder where a platform (Fig. 1; 32) is foldable into a position such that the platform body rests vertically between the front and rear rail of the ladder (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify ladder support device of Morrison, Davis and Feemster to include the platform foldable into a position between the front and rear rails of the ladder, as taught by Holley, in order to provide a ladder collapsible and compact enough to allow an average user to move the ladder. 

Thus, the combination of the ladder support device of Morrison when combined with the platform configuration of Holley results in the disclosed invention.
Claim 6: Davis discloses the ladder support device according to claim 1, further comprising a grip section provided on top of the platform (Fig. 5; 41, Col. 4, Lines 35-39).  
Claim 7: Davis discloses the ladder support device according to claim 1, further comprising a first handle (Fig. 5; 39) connected to the main body at a first sidewall of the plurality of walls.  
Claim 8: Davis discloses the ladder support device according to claim 1, further comprising a second handle (Fig. 5; 40) connected to the main body at a second sidewall of the plurality of walls.  
Claim 9: Davis discloses the ladder support device according to claim 1, further comprising a carriage for receiving and holding the U-shaped staples and ladder rung connectors (Fig. 5; 25, Col. 4, Lines 12-14).  
Claim 14: Morrison, Davis and Feemster disclose a method for securing a step ladder (Morrison - Fig. 1) to a base, comprising: 
providing a ladder support device comprising: 
a main body (Morrison - Fig. 1; 3-4) having a platform (Davis - Fig. 1; 10) that rests on a surface; 
at least two base apertures (Davis - Fig. 1; 20, 21) disposed on the platform; 
an insert (Davis - Fig. 2; 22) comprising a U-shaped staple having two legs, wherein each respective leg of which is dimensioned to be accepted by a respective one of the at least two base apertures (Davis - Figs. 1-2; 20-22, Col. 3, Lines 52-55); wherein the platform comprises a plurality of walls (Davis - Fig. 1; 15, 16) extending upwardly from the platform; 
a left arm having a first (Davis - Fig. 1; 8) and second section (Davis - Fig. 1; 9) connected to a left rail (Davis - Fig. 1; 6) of the ladder via a first bearing (Davis - Fig. 1; where 6 and 8 connect on the left side of the ladder), wherein the left arm is further coupled to the base via second bearing (Davis - Fig. 1; where 3 and 9 connect on the left side of the ladder); 
a right arm having a first (Davis - Fig. 1; 8) and second section (Davis - Fig. 1; 9) connected to a right rail (Davis - Fig. 1; 6) of the ladder via a third bearing (Davis - Fig. 1; where 6 and 8 connect on the right side of the ladder), wherein the right arm is further coupled to the base via a fourth bearing (Davis - Fig. 1; where 3 and 9 connect on the right side of the ladder); 
a fifth bearing (Davis - Fig. 1; 10 on the left side) disposed on the left arm between the first and second sections (Davis - Fig. 1; 10 is located between 8 and 9 on the left side), wherein the fifth bearing is configured to provide folding between the first and second section of the left arm (Davis - Fig. 1; Col. 1, Lines 49-62); 
a sixth (Davis - Fig. 1; 10 on the right side) bearing disposed on the right arm between the first and second sections (Davis - Fig. 1; 10 is located between 8 and 9 on the right side), wherein the sixth bearing is configured to provide folding between the first and second section of the right arm (Davis - Fig. 1; Col. 1, Lines 49-62); 
attaching the insert to the main body by pushing the insert into the base; 
arranging a shoe (Davis – Fig. 3; 23, the end of leg 23) of the ladder into the ladder support device; 
removing the insert from the base; 
pivoting and rotating the base using the first bearing and the third bearing and around an axis of the first bearing and the third bearing, and folding, using the fifth and sixth bearings to put the main body into a folded position such that the main body rests vertically between a front rail and a rear rail of the ladder using a left arm connected to a left rail of the ladder via the first bearing, wherein the left arm is further coupled to the base via second bearing, a right arm connected to a right rail of the ladder via a third bearing, wherein the right arm is further coupled to the base via a fourth bearing; 
locking the base into place to retain the main body in the folded position between the front rail and the rear rail of the ladder.  
Regarding claim 14, the examiner takes the position that the method claim 14 is necessitated by the assembly of claim 1 because claim 14 fails to impose any additional structural limitations to those of claim 1. The steps provided can obviously be seen in the above rejections because the step ladder with a platform and apertures, where a U-shaped staple inserts through the apertures, left and right rails with bearings providing means to pivot and position the platform into a folded position retained against front and rear rails. Thus, the claimed method steps are shown and claim 14 is rejected in view of claim 1.
Claim 20: Davis discloses the ladder support device of claim 1, further comprising an elastomeric ground-gripping tread posited on the underside of the base to be positioned in direct contact with the ground to prevent slippage (Fig. 3; 25, Col. 4, Lines 17-24).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635